Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 1 of 13



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                  Case No.: 0:19-cv-61664

 MISMA RIVERA, individually
 and on behalf of all others similarly situated,                                  CLASS ACTION

         Plaintiff,                                                               JURY TRIAL DEMANDED

 v.

 METROPCS FLORIDA, LLC,

         Defendant.
                                                              /

                                           CLASS ACTION COMPLAINT

         Plaintiff MISMA RIVERA brings this class action against Defendant METROPCS

 FLORIDA, LLC (“Defendant”), and alleges as follows upon personal knowledge, acts, and

 experiences, and, as to all other matters, upon information and belief, including investigation

 conducted undersigned counsel.

                                             NATURE OF THE ACTION

        1.          This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C. §

 227, et seq. (“TCPA”).

         2.         In efforts to drum-up business, Defendant would often send marketing text messages

 providing different types of offers and savings for future purchases without first obtaining express

 written consent to send such marketing text messages or make such phone calls as required to do so

 under the TCPA.

         3.         These messages were sent using mass-automated technology through a third-party

 company hired by Defendant to send marketing text messages on Defendant’s behalf en masse.

         4.         In sum, Defendant knowingly and willfully violated the TCPA, causing injuries to

                                                                                                                     PAGE | 1 of 13
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 2 of 13



 Plaintiff and members of the putative class, including invasion of their privacy, aggravation, annoyance,

 intrusion on seclusion, trespass, and conversion.

         5.         Through this putative class action, Plaintiff seeks injunctive relief to halt Defendant’s

 illegal conduct. Plaintiff also seeks statutory damages on behalf of himself and members of the class,

 and any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                           JURISDICTION AND VENUE

         6.         Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

 statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a class action,

 which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

 seeks up to $1,500.00 in damages for each call (text message) in violation of the TCPA, which, when

 aggregated among a proposed class numbering in the thousands, or more, exceeds the $5,000,000.00

 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

         7.         Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any judicial district in

 which they are subject to the court’s personal jurisdiction, and because Defendant provide and market

 their services within this district thereby establishing sufficient contacts to subject them to personal

 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

 information and belief, Defendant has sent the same text message complained of by Plaintiff to other

 individuals within this judicial district, subjecting Defendant to jurisdiction here.

                                                           PARTIES

         8.         Plaintiff is a natural person who, at all times relevant to this action, was a resident of

 Broward County, Florida.

         9.         Defendant is a Delaware corporation, with a principal office located at 12920 SE 38th

 Street Bellevue, WA 98006
                                                                                                                     PAGE | 2 of 13
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 3 of 13



         10.     Defendant directs, markets, and controls its online business in the United States.

                                                       THE TCPA

         11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

 227(b)(1)(A).

         12.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         13.     The TCPA exists to prevent communications like the ones described within this

 Complaint. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         14.     In an action under the TCPA, a plaintiff must show only that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         15.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used.

         16.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

 requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

 & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

 15, 2012) (emphasis supplied).
                                                                                                                  PAGE | 3 of 13
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 4 of 13



         17.      To obtain express written consent for telemarketing calls, a defendant must establish

 that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 disclosure’ of the consequences of providing the requested consent . . . and [the plaintiff] having received

 this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 designates.” In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

         18.      The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

 communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

         19.      “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

 good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’” Id.

 (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

         20.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)).

         21.      The FCC has explained that calls motivated in part by the intent to sell property, goods,

 or services are considered telemarketing under the TCPA. See In the Matter of Rules & Regulations

 Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is

 true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or services

 during the call or in the future. Id.

         22.      In other words, offers “that are part of an overall marketing campaign to sell

 property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and
                                                                                                                   PAGE | 4 of 13
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 5 of 13



 Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

 (2003).

           23.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

 obtained the plaintiff’s prior express consent. In the Matter of Rules & Regulations Implementing the

 Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for

 non-telemarketing and non-advertising calls”).

           24.     Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

 message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

           25.     As recently held by the United States Court of Appeals for the Ninth Circuit:

 “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

 the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

 additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                               BACKGROUND FACTS

           26.     In efforts to drum-up business, Defendant would uniformly send marketing text

 messages to hundreds, if not thousands, of consumers at a time and provided different types of offers

 and savings for future purchases. Upon information and belief, Defendant has sent at least one thousand

 illegal text messages over the last four years preceding this lawsuit

           27.     Plaintiff himself was sent at least multiple marketing text messages without Plaintiff’s

 express written consent.

           28.     Below is a depiction of an actual text message received by Plaintiff from Defendant:
                                                                                                                    PAGE | 5 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 6 of 13




         29.      Defendant’s text messages constitute telemarketing because they encourage the future

 purchase of Defendant’s products by consumers.

         30.      Defendant’s text messages continued despite Plaintiff explicitly requesting defendant to

 stop on multiple instances.

         31.      Plaintiff received the subject text messages within this judicial district and, therefore,

 Defendant’s violation of the TCPA occurred within this district.

         32.      Upon information and belief, Defendant caused other text messages to be sent to

 individuals residing within this judicial district.

         33.      At no point in time did Plaintiff provide Defendant with his express written consent to
                                                                                                                   PAGE | 6 of 13
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 7 of 13



 be contacted by text message for marketing purposes.

         34.     Plaintiff is the subscriber and sole user of the 305-764-6059 phone number.

         35.     Some, if not all of the messages originated from the short-code “2962.”

         36.     The impersonal and generic nature of Defendant’s text messages, coupled with the fact

 that they were originated from a short-code, demonstrates that Defendant utilized an ATDS in

 transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14- cv-2791-WSD, 2016 U.S. Dist.

 LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic,

 impersonal nature of the text message advertisements and the use of a short code, support an inference

 that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media Grp., Inc., 20 F. Supp.

 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer text messages were sent using

 ATDS; use of a short code and volume of mass messaging alleged would be impractical without use of

 an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it

 “plausible” that defendants used an ATDS where messages were advertisements written in an

 impersonal manner and sent from short code); Robbins v. Coca-Cola Co., No. 13-CV-132- IEG NLS,

 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass

 messaging would be impracticable without use of an ATDS)).

         37.     Specifically, upon information and belief, Defendant, through their direction, utilized a

 combination of hardware and software systems to send the text messages at issue in this case. The

 systems utilized by Defendant have the current capacity or present ability to generate or store random or

 sequential numbers or to dial sequentially or randomly at the time the call is made, and to dial such

 numbers, en masse, in an automated fashion without human intervention.

         38.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

 of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

 text messages also inconvenienced Plaintiff and caused disruption to his daily life. See Patriotic
                                                                                                                  PAGE | 7 of 13
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 8 of 13



  Veterans, Inc. v. Zoeller, No. 16-2059, 2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017) (“Every call uses

  some of the phone owner’s time and mental energy, both of which are precious.”). Plaintiff received the

  subject text message while he was at work, causing him to stop his work activities to check his phone.

                                               CLASS ALLEGATIONS

       39.         Plaintiff brings this action on behalf of three (3) classes of similarly situated

individuals, of which are defined below.

       40.         The “No Consent to Text Class” is defined as:

                   All persons in Florida to whom, within the four years
                   immediately preceding the filing of this Complaint, Defendant
                   or some person acting on Defendant’s behalf sent one or more
                   text messages to their cellular telephone advertising
                   Defendant’s goods and/or services, through the use of the same
                   or materially similar telephone dialing equipment as that
                   which was used to send the texts at issue to the Plaintiff.

       41.         Plaintiff is a member of the No Consent to Text Class.

       42.         The “Stop Class” is defined as:

                   All persons in Florida to whom, within the four years
                   immediately preceding the filing of this Complaint, Defendant
                   or some person acting on Defendant’s behalf, sent one or more
                   text messages to their cellular telephone, after being told to
                   stop by the class member, advertising Defendant’s goods
                   and/or services, through the use of the same or materially
                   similar telephone dialing equipment as that which was used to
                   send the texts at issue to the Plaintiff.

       43.         Plaintiff is a member of the Stop Class.

       44.         The “DNC Class” is defined as:

                All persons within the United States who, within the four years
                prior to the filing of this Complaint, received a marketing or
                promotional text message made through the use of any
                automatic telephone dialing system, from Defendant or anyone
                on Defendant’s behalf, to said person’s cellular telephone
                number, not for emergency purpose and without the recipient’s
                prior express written consent.

                                                                                                                    PAGE | 8 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 9 of 13



        45.      Plaintiff is a member of the DNC Class.

        46.      Defendant and their employees or agents, Plaintiff’s attorneys and employees, the

Judge this action is assigned and any member of the Judge’s staff and immediate family, and claims

for personal injury, wrongful death, and/or emotional distress are excluded from the Classes.

        47.      The Classes are so numerous and geographically widespread that joinder is

impracticable. Upon information and belief, as well as common experience of the size of automated

dialing campaigns, there are easily more than one thousand persons in each Class.

        48.      Common questions of law and fact exist as to all members of the Classes and

predominate over any questions solely affecting any individual member of the Classes, including

Plaintiff. Such questions common to the Classes include, but are not limited to: (a) Whether the text

messages that are the subject of this lawsuit were sent using an “automatic telephone dialing system”

as proscribed by the TCPA and applicable FCC regulations and orders; (b) Whether the text

messages and/or pre-recorded voice phone calls that are the subject of this lawsuit were sent to

individuals whose cellular telephone was registered on the national do not call registry; and (c)

Whether the violation was negligent or willful.

        49.      Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff has no

interests that might conflict with the interests of the Classes. Plaintiff is interested in pursuing his

claims vigorously and has retained counsel competent and experienced in class and complex

litigation.

        50.      Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently, and

without the duplication of effort and expense that numerous individual actions would entail.

        51.      No difficulties are likely to be encountered in the management of this class action that
                                                                                                                     PAGE | 9 of 13
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 10 of 13



would preclude its maintenance as a class action, and no superior alternative exists for the fair and

efficient adjudication of this controversy.

       52.      Defendant have acted on grounds generally applicable to the Classes, thereby making

relief appropriate with respect to the Classes as a whole.

       53.      Prosecution of separate actions by individual members of the Classes, should they

realize their rights have been violated, would likely create the risk of inconsistent or varying

adjudications with respect to individual members of the Classes that would establish incompatible

standards of conduct.

       54.      The identity of the Class Members is likely readily identifiable from Defendant’s

records, or the records of other person(s) involved with sending the text messages.

       55.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable.

                                                 COUNT I.
                                       VIOLATION OF 47 U.S.C. § 227(b)
                                      (THE NO CONSENT TO TEXT CLASS)

         56.       Plaintiff re-alleges and incorporates paragraphs 1-55 as if fully set forth herein.

         57.       It is a violation of the TCPA, 47 U.S.C. §227(b) to call a person's cellular telephone

  using an automatic telephone dialing system. The TCPA also specifically prohibits the use of an

  unsolicited text messages to advertise the sale of goods and services. 47 U.S.C. § 227(b)(1)(B); 47

  C.F.R. § 64.1200.

         58.       Defendant, or some person on their behalf, sent one or more text messages to plaintiff

  and others’ cellular telephones, using an automatic telephone dialing system without Plaintiff’s or

  the class members’ prior express written consent.

         59.       The Defendant’s text messages were negligently placed, or alternatively, willfully

  placed despite prior knowledge of the TCPA.
                                                                                                                  PAGE | 10 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 11 of 13



             60.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of herself

  and the class and against Defendant that provides the following relief:

                   (A)       Statutory damages of $500 per violation, and up to $1,500 per violation if
                             proven to be willful;

                   (B)       A permanent injunction prohibiting Defendant from violating the TCPA in the
                             future through calling cell phones using an automatic telephone dialing system
                             and/or a prerecorded voice message;

                   (C)       A declaration that Defendant used an automatic telephone dialing system and
                             artificial or prerecorded voice, and violated the TCPA in using such for calls
                             to the cell phones of plaintiff and the class; and

                   (D)       Any other relief the Court finds just and proper.

                                                  COUNT II.
                                         VIOLATION OF 47 U.S.C. § 227(b)
                                              (THE STOP CLASS)

             61.     Plaintiff re-alleges and incorporates paragraphs 1-55 as if fully set forth herein.

             62.     It is a violation of the TCPA, 47 U.S.C. §227(b) to call a person's cellular telephone

  using an automatic telephone dialing system. The TCPA also specifically prohibits the use of pre-

  recorded voice to advertise the sale of goods and services. 47 U.S.C. § 227(b)(1)(B); 47 C.F.R. §

  64.1200.

             63.     As stated above, Defendant did not have Plaintiff’s express written consent to send

  the complained of text messages to Plaintiff’s cellular phone. Even so, more than once, Plaintiff

  explicitly requested that Defendant stop sending the complained of text messages; however, the text

  messages continued.

             64.     Notwithstanding the absence of Plaintiff’s and/or the class members’ prior express

  written consent, Defendant, or some person on their behalf, placed one or more phone calls to

  Plaintiff and others’ cellular telephones using an automatic telephone dialing system after being told

  to stop.

                                                                                                                    PAGE | 11 of 13
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 12 of 13



           65.     Defendant’s phone text messages that were placed after being told to stop by Plaintiff

  and/or other members of the Stop Class constitute willfully violations of the TCPA.

           66.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff

  and the class and against Defendant that provides the following relief:

                 (E)       Statutory damages of $500 per violation, and up to $1,500 per violation if
                           proven to be willful;

                 (F)       A permanent injunction prohibiting Defendant from violating the TCPA in the
                           future through calling cell phones using an automatic telephone dialing system
                           and/or a prerecorded voice message;

                 (G)       A declaration that Defendant used an automatic telephone dialing system and
                           artificial or prerecorded voice, and violated the TCPA in using such for calls
                           to the cell phones of plaintiff and the class; and

                 (H)       Any other relief the Court finds just and proper.

                                                COUNT III.
                                      VIOLATION OF 47 U.S.C. § 227(c)
                                            (THE DNC CLASS)

       67.       Plaintiff re-alleges and incorporates paragraphs 1-55 as if fully set forth herein.

       68.       It is a violation of the TCPA, 47 U.S.C. §227(c) to call a person who has registered his

or her telephone number on the national do-not-call registry of persons who do not wish to receive

telephone solicitations. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200.

       69.       Defendant, or some person on its behalf, sent one or more marketing text messages to

Plaintiff and others’ cellular telephone numbers when said numbers had been registered on the

national do-not-call registry for more than 31 days.

       70.       Such text messages were sent without Plaintiff’s or the class members’ express written

consent.

       71.       Defendant's text messages were negligently placed, or alternatively, willfully placed

despite prior knowledge of the TCPA.

                                                                                                                  PAGE | 12 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 1 Entered on FLSD Docket 07/05/2019 Page 13 of 13



       72.      WHEREFORE, Plaintiff requests that the Court enter judgment in favor of herself

and the class and against Defendant that provides the following relief:

                (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                           proven to be willful;

                (B)        A permanent injunction prohibiting Defendant from violating the TCPA in the
                           future through calling cell phones registered with the national do-not-call
                           registry;

                (C)        A declaration that Defendant made calls to numbers registered with the
                           national do-not-call registry, and violated the TCPA in making such calls to
                           the cell phones of Plaintiff and the class; and

                (D)        Any other relief the Court finds just and proper.

                                                     JURY DEMAND

         73.       Plaintiff and Class Members hereby demand a trial by jury.

  DATED: July 5, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                     .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF




                                                                                                                  PAGE | 13 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
